Citation Nr: 9913797	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-04 841	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by slurred speech, dizziness, depression, numbness 
of the right side, leg and arm, short term memory loss, 
vomiting, diarrhea, and chemical hypersensitivity syndrome.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


FINDINGS OF FACT

1.  The veteran service on active duty from October 1964 to 
April 1969.  He appealed an October 1997 RO decision which 
denied service connection for a disability manifested by 
slurred speech, dizziness, depression, numbness of the right 
side, leg and arm, short term memory loss, vomiting, 
diarrhea, and chemical hypersensitivity syndrome; headaches; 
and hypertension.

2.  In May 1999, prior to promulgation of a Board decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

